Citation Nr: 1146725	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 1969. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claim is in the jurisdiction of Detroit Michigan.

VA treatment records reflect treatment for other psychiatric disorders to include depression and anxiety.  Accordingly, the Board has recharacterized the Veteran's claim as one involving a claim for service connection for a psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In its May 2011 written presentation, the Veteran's representative requested that the Veteran's diabetic cataracts be afforded a separate compensable evaluation.  The diabetic cataracts are now evaluated with his service-connected heart disease.  In addition, the representative requested that service-connection for hypertension be considered on a secondary basis to the service-connected heart condition.  Finally, the representative requested that service-connection for hypertension and kidney damage also be considered on a secondary basis as side effets to medications prescribed for other service-connected conditions.  The  issues of an increased (separate, compensable) evaluation for diabetic cataracts, and for service connection for hypertension and kidney damage as secondary to the service-connected heart disease and to medication prescribed for other service-connected conditions have therefore been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD.  VA treatment records show treatment with prescribed medications for depression and anxiety.  An October 2007 private psychological evaluation report reflects that the Veteran has been diagnosed with PTSD.  The report reflects that the Veteran identified stressful events he experienced while stationed with the Seabees in Vietnam.  However, the examiner did not provide a clear causal nexus between these stressful experiences and the diagnosed PTSD.
 
The Veteran has identified his stressors in several statements.  In his October 2008 substantive appeal, the Veteran stated he was exposed to general combat conditions at Camp Rhodes, in Quang Tri over the eight months he was in Vietnam.  He identified additional, more specific stressors in his July 2007 stressor statement, in which he stated he was exposed to medevac operations in which wounded and dead U.S. and enemy soldiers were carried in to the base, and to wounded and dead U.S. soldiers at a provincial hospital in May 1969 after battles at Hamburger Hill and An Shau (spelling unverified) Valley.  In a private psychological evaluation October 2007, he stated that he stood guard duty and also witnessed the deaths of U.S. soldiers as the Marines began departed the base.  

In a July 2008 statement, the Veteran's representative clarified that the Veteran worked at the 44th Medical Brigade Hospital in Quang Tri Province in Vietnam as a constructionman.  Service personnel records and documentation from the U.S. Armed Services Center for Research of Unit Records (CURR) reflect that the Veteran was assigned to Naval Mobile Construction Battalion (NMCB) 128, and that with the Battalion, he was deployed to Camp Rhodes, Quang Tri Combat Base in the Republic of Vietnam, and was stationed there from January 1969 to August 1969.  His military occupational specialty (MOS) was as a builder, third class.  His reports of evaluation show he was assigned as a crew member erecting covered revetments and as erecting and paneling Quonsets during this time.  A historical narrative from the Battalion notes that the unit was assigned major construction projects at Quang Tri Combat Base in Vietnam, including building ammunition supply point, perimeter and helicopter landing pad lighting, a drainage system, and roadway construction.  The ammunition complex was described as one of the largest ammunition supply points in the Northern provinces of South Vietnam.  The narrative also describes overall combat conditions including sniper fire and anticipated intensified enemy activity before Vietnamese Tet.

The service personnel records and documentation from CURR are consistent with the Veteran's assertion he was exposed to combat conditions during his service in Vietnam.  The Board accordingly accepts that the Veteran was exposed to combat conditions to include sniper fire while stationed with NMCB 128 at Camp Rhodes, Quang Tri Combat Base, Republic of Vietnam.  Further verification of these stressors is therefore not required.  See 38 U.S.C.A. § 1154(b) (West 2002); Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  

With respect to the reports of intensified enemy activity before Tet, the Board observes that the regulations (38 CFR § 3.304(f)(3)) regarding claims of entitlement to service connection for PTSD were recently amended to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  The primary result of the amendment is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms must be medically related to the claimed stressor by a VA psychiatrist or psychologist, or contract equivalent.

A recent VBA fast letter advised that if the review of an application for benefits discloses a compensation claim for PTSD and the Veteran's DD-Form 214 verifies service in a location that would involve 'hostile military or terrorist activity' as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal, this evidence would be sufficient to schedule the Veteran for a VA psychiatric examination.  See VBA Fast Letter 10-05 (Jul. 16, 2010).

Given the amendments to 38 CFR § 3.304(f)(3) that have eased the stressor requirements, and given the circumstances of the Veteran's active service in Vietnam which, as described above, related in part to a fear of hostile military activity, the Board concludes that a VA examination is warranted.  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his claimed psychiatric disorder to include PTSD.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from October 2008 to the present that are not already of record.  

2.  Provide the Veteran notice explaining the amended criteria in 38 CFR § 3.304(f)(3) for evaluating claims for service connection for PTSD.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of the Veteran's acquired psychiatric disorder to include PTSD.  All indicated tests and studies should be performed.  The claims folder, including the Veteran's stressor statements and this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all psychiatric pathology must be diagnosed.

The Veteran is advised that in order to accurately diagnose and form opinions, the Veteran must disclose his stressors as completely and accurately as he can to the examiner.

The examiner is directed to accept as true all stressors related to general combat conditions at Camp Rhodes, Quang Tri Combat Base, Republic of Vietnam including, but not limited to, exposure to enemy fire, exposure to wounded and dead U.S. soldiers. 

The examiner(s) is(are) asked to offer the following opinions:

a)  Identify any acquired psychiatric disability that is currently manifested or otherwise indicated by the record;

b)  For each identified acquired psychiatric disability, provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service or, for a psychosis or organic disease of the nervous system, had its onset within the first post service year; 

ii)  is the result of any incident of active service to include his reported stressors;

iii)  is the result of any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

b.  If PTSD is diagnosed, the examiner should provide an opinion as to whether the Veteran's claimed stressors from his time serving in Vietnam, to include any fear of hostile military or terrorist activity, are adequate to support the diagnosis of PTSD pursuant to the DSM-IV. 

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the psychiatric or neurological disability(ies), the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC must take all necessary follow-up actions, including but not limited to requesting assistance from the Veteran or the service department directly, as indicated.  All efforts to obtain additional evidence must be documented in the claims folder.  If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  The RO/AMC must identify the specific records not obtained, explain the efforts used to obtain those records, and describe any further action to be taken with respect to the claims.  38 U.S.C.A. § 5103A(b)(2) (West 2002).

6.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


